Field, J.
The complaint is in form like that which was held sufficient in Commonwealth v. Keenan, 139 Mass. 193.
The offence charged consists in the defendant’s having in his possession, with intent to sell, milk which contained less than thirteen per cent of milk solids. That this fact is shown by analysis is a matter of proof, but it is not a constituent element of the offence that there was an analysis, and it need not be alleged in the complaint. The motion to quash was rightly overruled.
*485It is immaterial in what manner the quantity of milk solids has been reduced below thirteen per cent, if the intent is to sell the milk as pure milk, and not as skimmed milk. Pub. Sts. c. 57, §§ 6, 7. The instruction requested was rightly refused.

Exceptions overruled.